  Case 2:18-cv-00007-JRG Document 76 Filed 06/05/19 Page 1 of 3 PageID #: 6545



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  PPS DATA, LLC



                       vs.                         CIVIL ACTION No. 2:18-cv-0007-JRG


  JACK HENRY & ASSOCIATES, INC.


                      THIRD AMENDED DOCKET CONTROL ORDER

       It is hereby ORDERED that the following schedule of deadlines is in effect until further order

of this Court:

          DATE           NEW DATE                          DEADLINE/EVENT
  September 9, 2019                       *Jury Selection – 9:00 a.m. in Marshall, Texas before
                                          Judge Rodney Gilstrap

  August 13, 2019                         *Pretrial Conference – 9:00 a.m. in Marshall, Texas
                                          before Judge Rodney Gilstrap

  August 8, 2019                          *Notify Court of Agreements Reached During Meet and
                                          Confer

                                          The parties are ordered to meet and confer on any
                                          outstanding objections or motions in limine. The parties
                                          shall advise the Court of any agreements reached no
                                          later than 1:00 p.m. three (3) business days before the
                                          pretrial conference.

  August 6, 2019                          *File Joint Pretrial Order, Joint Proposed Jury
                                          Instructions, Joint Proposed Verdict Form, Responses to
                                          Motions in Limine, Updated Exhibit Lists, Updated
                                          Witness Lists, and Updated Deposition Designations

  July 30, 2019                           *File Notice of Request for Daily Transcript or Real
                                          Time Reporting.

                                          If a daily transcript or real time reporting of court
                                          proceedings is requested for trial, the party or parties
                                          making said request shall file a notice with the Court
                                          and e-mail the Court Reporter, Shelly Holmes, at
                                          shelly_holmes@txed.uscourts.gov.
Case 2:18-cv-00007-JRG Document 76 Filed 06/05/19 Page 2 of 3 PageID #: 6546



       DATE             NEW DATE                           DEADLINE/EVENT
July 23, 2019                            File Motions in Limine

                                         The parties shall limit their motions in limine to issues
                                         that if improperly introduced at trial would be so
                                         prejudicial that the Court could not alleviate the
                                         prejudice by giving appropriate instructions to the jury.

July 23, 2019                            Serve Objections to Rebuttal Pretrial Disclosures

July 9, 2019                             Serve Objections to Pretrial Disclosures; and Serve
                                         Rebuttal Pretrial Disclosures

July 2, 2019                             Serve Pretrial Disclosures (Witness List, Deposition
                                         Designations, and Exhibit List) by the Party with the
                                         Burden of Proof

June 4, 2019           June 7, 2019      *File Motions to Strike Expert Testimony (including
                                         Daubert                                    Motions)

                                         No motion to strike expert testimony (including a
                                         Daubert motion) may be filed after this date without
                                         leave of the Court.

June 4, 2019           June 7, 2019      *File Dispositive Motions

                                         No dispositive motion may be filed after this date
                                         without leave of the Court.

                                         Motions shall comply with Local Rule CV-56 and Local
                                         Rule CV-7. Motions to extend page limits will only be
                                         granted in exceptional circumstances. Exceptional
                                         circumstances require more than agreement among the
                                         parties.

June 4, 2019                             Deadline to Complete Expert Discovery


(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

       Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
mediator or indicates that no agreement was reached. If the parties do not reach an agreement,
the Court will appoint a mediator. The parties should not file a list of mediators to be considered
by the Court.


                                                2
Case 2:18-cv-00007-JRG Document 76 Filed 06/05/19 Page 3 of 3 PageID #: 6547



        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
completed briefing (opening motion, response, reply, and if applicable, surreply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. For expert-related motions, complete digital copies of the
relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive.
These copies shall be delivered as soon as briefing has completed.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)        The fact that there are motions for summary judgment or motions to dismiss pending;

(b)        The fact that one or more of the attorneys is set for trial in another court on the same day,
           unless the other setting was made prior to the date of this order or was made as a special
           provision for the parties in the other case;

(c)        The failure to complete discovery prior to trial, unless the parties can demonstrate that it
           was impossible to complete discovery despite their good faith effort to do so.
      .
       .
      Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

           So ORDERED and SIGNED this 5th day of June, 2019.




                                                              ____________________________________
                                                              RODNEY GILSTRAP
                                                              UNITED STATES DISTRICT JUDGE




                                                    3
